DETAILED ACTION
This action is responsive to amendment filed on January 27th, 2021. 
Claims 1~20 are presented for examination.
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Claims 1, 4, 5, 7, 8, and 16 have been amended.
Claim 5 rejected under 35 USC § 112(a) has been withdrawn based on amendment made.
Response to Arguments
Applicant's arguments filed 01/27/21 have been fully considered but they are not persuasive. See the rejection below.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1~15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Bansal et al. hereinafter Bansal (U.S 2012/0011451), Anderson (U.S 2007/0179897), Petrie et al. hereinafter Petrie (U.S 9,105,088), Thompson et al. hereinafter Thompson (WO 01/41018), Mithal et al. hereinafter Mithal (U.S 7,562,397), Ellingson (U.S 7,043,048), Janajri et al. hereinafter Janajri (U.S 2015/0007351), and Thiyagarajan et al. hereinafter Thiya (U.S 2015/0278534).
Regarding Claim 1,
Bansal taught a method for selectively sharing media among two or more client devices, said method comprising:

selectively encoding, at a first application layer on said first client device [¶31, screen sharing application (“application layer”)] portions of said media rendered on said first client device to mask said selectively encoded portions via communication application configured to communicate one or more messages comprising at least one of an email message, a short message service (SMS) message or a multimedia message service (MMS) message [¶33, masked area 220; ¶35, presenter selects a screen region as the privileged visual element; ¶36; ¶43]; 
sharing said media, including said selectively encoded portions, with a second client device [¶31, screen sharing; ¶45]; and 
responsive to receiving said request, transmitting, from said first client device to said second instance of said communication application on said second client device, instructions authorizing decoding, at a second application layer on said second client device, of said selectively encoded portions of said media by said second client device, into decoded portions of said media configured to be rendered by said second client device without masking [¶42, privileged group of participants selected by the presenter to receive privileged screen region to their computers thus, authorized by the presenter to have the privileged screen region rendered; ¶31, screen sharing application (“application layer”)].
Bansal did not specifically teach wherein said masking comprises: masking a second portion, comprising at least one of video or audio, of say media by: disabling a mechanism, in said second portion of said media, configured to initiate at least one of audio playback or video playback.
Anderson taught masking comprises disabling a mechanism, in said first portion of said media, configured to initiate at least one of audio playback or video playback [¶18, protected media content is in a disabled state on the second mobile radio terminal; ¶44].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made, to combine, Anderson’s teaching of disabling a mechanism, in said first portion of said media, configured to initiate at least one of audio playback or video playback with the teachings of Bansal, because the combination would prevent access to content that was not purchased or authorized thus, improving the security of content files from unauthorized users.
The combination of Bansal and Anderson did not specifically teach masking a third portion, comprising an image, of said media by rendering said third portion of said media unrecognizable while preserving an original size and an original color distribution associated with said third portion of said media.
Petrie taught masking comprises second portion, comprising an image, of said media by rendering said second portion of said media unrecognizable while preserving an original size and an original color distribution associated with said portion of said media (C10: 35~60).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made, to combine, Petrie’s teaching of rendering a portion of said media unrecognizable while preserving an original size and an original color distribution associated with said portion of said media with the teachings of Bansal and Anderson, because the combination would provide a fast and highly-efficient blurring technique used in the creation and display of the blurred image, which can allow significant computational cost savings over previous blurring techniques that preserve details (Petrie: C3: 49~52).
The combination of Bansal, Anderson, and Petrie did not specifically teach masking a fourth portion, comprising text, of said media by: renderinq text of said media unrecognizable while preserving an original size associated with said text of said media by replacing said text with same-sized words.
Thompson taught masking comprises renderinq text of said media unrecognizable while preserving an original size associated with said text of said media by replacing said text with same-sized words (Pg. 24: 20~36; Fig. 14B~14C].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made, to combine, Thompson’s teaching of rendering a portion of said media unrecognizable while preserving an original size associated with said text of said media by replacing said text with same-sized words with the teachings of Bansal, Anderson, and Petrie, because the combination enables a prospective  purchaser to browse a book while not providing or "giving away" too much content of the book or other digital content, thereby obviating the prospective purchaser's need to actually purchase the book (Thompson: Pg. 1: 24~26).
Note: The ability to mask a video, audio, or text, whether within the same media file or individually, does not make the claim non-obvious because the prior arts applied above are in the same realm of the invention and would readily be combinable without rudimentary skill in art the art. 
The combination of Bansal, Anderson, Petrie, and Thompson did not specifically teach said decoding based upon a second authentication associated with a second authentication input received via a second user interface, wherein said authentication input comprises said fingerprint; wherein said selectively encoded portions are determined based upon a designation of a first portion of said media to remain unmasked; and sharing said first portion with a second instance of said communication application on a second client device.
Mithal taught said decoding based upon a second authentication associated with a second authentication input received via a second user interface, wherein said authentication input comprises said fingerprint (C37: 52~C38: 1~5; Fig. 17a-17c). Mithal further taught in Figs. 7a-c, heavily masked and lightly masked configurations of the digital content (C30: 40~C31: 3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made, to combine, Mithal’s teaching of said decoding based upon an authentication associated with an authentication input received via a user interface, wherein said authentication input comprises a fingerprint with the teachings of Bansal, Anderson, Petrie, and Thompson, because the combination enhances the security of the underlying content (Mithal: C38: 9~11).
While the combination of Bansal, Anderson, Petrie, Thompson, and Mithal taught selectively encoding portions of said media rendered on said first client device to mask said selectively encoded portions, however, did not specifically teach selectively encoding, responsive to authenticating one or more encoding operations associated with said media via a first authentication input, comprising a fingerprint, received via a user interface.
Ellingson taught a user attribute data such as a fingerprint, captured by using a fingerprint scanning element, to encode the user attribute data into the media signal to create an encoded media signal (C3:1~5, 50~58).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made, to combine, Ellingson’s teaching of responsive to authenticating one or more encoding operations associated with said media via a first authentication input, comprising a fingerprint, received via a user interface with the teachings of Bansal, Anderson, Petrie, Thompson, and Mithal, because the combination  provides a convenient and reliable way of encoding information about the content creator into the content (Ellingson: C2: 55~57).
The combination of Bansal, Anderson, Petrie, Thompson, Mithal, and Ellingson did not specifically teach a communication application configured to communicate one or more messages comprising at least one of an email message, a short message service (SMS) message or a multimedia message service (MMS) message and wherein said second instance of said communication application on said second client device is configured to communicate one or more messages comprising at least one of an email message, an SMS message or an MMS message.
Janajri taught a communication application configured to communicate one or more messages comprising at least one of an email message, a short message service (SMS) message or a multimedia message service (MMS) message and wherein said 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made, to combine, Janajri’s teaching of a communication application configured to communicate one or more messages comprising at least one of an email message, a short message service (SMS) message or a multimedia message service (MMS) message and wherein said second instance of said communication application on said second client device is configured to communicate one or more messages comprising at least one of an email message, an SMS message or an MMS message with the teachings of Bansal, Anderson, Petrie, Thompson, Mithal, and Ellingson, because the combination increases privacy while using messaging by providing concealing capabilities thus. preventing over the shoulder or up close snooping (Janajri: ¶14).
The combination of Bansal, Anderson, Petrie, Thompson, Mithal, Ellingson, and Janajri did not specifically teach receiving, at said first client device from said second client device, a request for authorization for said second client device to decode said selectively encoded portions of said media.
Thiya taught receiving, at said first client device from said second client device, a request for authorization for said second client device to decode said selectively encoded portions of said media [¶52, user is prompted to deobfuscate the obfuscated information].
’s teaching of receiving, at said first client device from said second client device, a request for authorization for said second client device to decode said selectively encoded portions of said media with the teachings of Bansal, Anderson, Petrie, Thompson, Mithal, Ellingson, and Janajri because the combination would provide options for users to decide whether to keep sensitive information private or shared  [Thiya: ¶74].
Regarding Claim 2,
Bansal taught comprising allowing said decoded portions of said media to be rendered on a display of said second client device [¶34; Fig. 2B].
Regarding Claim 3,
The combination of Bansal, Anderson, Petrie, Thompson, Mithal, Ellingson, and Janajri in view of Thiya taught comprising allowing said decoded portions of said media to be rendered by a speaker of said second client device [¶74, prompt user to put on earphones]. See motivation of claim 1.
Regarding Claim 4,
The combination of Bansal, Anderson, Petrie, Thompson, Mithal, Ellingson in view of Janajri taught wherein said communication application is configured to communicate one or more email messages. Note: Janajri taught OTT mobile messaging include WeChat, Facebook Messenger, Skype, Kik, GroupMe, MessageMe, and Snapchat [¶3] however did not mention e-mail. Therefore, it would have been obvious for a person with ordinary skill in the art to implement e-mail messaging in the communication application since the ways of communicating in the Internet are finite and would yield predictable results. 
Regarding Claim 5,
 taught wherein said communication application is configured to communicate one or more SMS messages [¶3; ¶16, text message (“SMS”). See motivation of claim 1.
Regarding Claim 6,
Bansal taught wherein said masking said third portion of said media further comprises blurring or scrambling said third portion of said media [¶33, masked area can be patterned or concealed].
Regarding Claims 7,
The combination of Bansal, Anderson, Petrie, Thompson, Mithal, Ellingson in view of Janajri communication application is configured to communicate one or more MMS messages [¶16, masked object may be a video or image (“MMS”)]. See motivation of claim 1.
Regarding Claim 15,
Bansal taught wherein said at least one processor or said memory is further configured for performing operations comprising: accepting user-generated input; and performing the encoding using the user-generated input [¶36]. 
Regarding Claims 8~14, the claims are similar in scope to claim(s) 1, 2~4, 6, and 15 and therefore, rejected under the same rationale.

Claim(s) 16~20 is rejected under 35 U.S.C. 103(a) as being unpatentable over Bansal, Anderson, Thompson et al. hereinafter Thompson (WO 01/41018), Mithal et al. hereinafter Mithal (U.S 7,562,397), Ellingson (U.S 7,043,048), and Thiyagarajan et al. hereinafter Thiya (U.S 2015/0278534).
Regarding Claim 16,
Bansal taught a non-transitory computer-readable storage medium comprising instructions which when executed perform a method for selectively sharing media from a first client device to a second client device, comprising: 

masking, at a first application layer on said first client device, selectively encoded portions of said media via a communication application [¶33; ¶35; ¶36; ¶43],
sharing said media, including said selectively encoded portions, from said first client device with a second instance of said communication application on said second client device [¶31, screen sharing application; ¶45]; and 
responsive to receiving said request, authorizing said second client device to decode, at a second application layer on said second client device, said selectively encoded portions of said media [¶42; ¶31, screen sharing application (“application layer”)].
Bansal did not specifically teach wherein said masking comprises (i) disabling a mechanism, in said media, configured to initiate at least one of audio playback or video playback.
Anderson taught masking comprises (i) disabling a mechanism, in said media, configured to initiate at least one of audio playback or video playback [¶18, protected media content is in a disabled state on the second mobile radio terminal; ¶44].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made, to combine, Anderson’s teaching of disabling a mechanism, in said media, configured to initiate at least one of audio playback or video playback with the teachings of Bansal, because the combination would prevent access to content that was not purchased or authorized thus, improving the security of content files from unauthorized users.
The combination of Bansal and Anderson did not specifically teach masking comprises (ii) rendering text of said media unrecognizable while preserving an original size associated with said text of said media by replacing said text with same-sized words.
Thompson taught masking comprises (ii) renderinq text of said media unrecognizable while preserving an original size associated with said text of said media by replacing said text with same-sized words (Pg. 24: 20~36; Fig. 14B~14C].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made, to combine, Thompson’s teaching of rendering a portion of said media unrecognizable while preserving an original size associated with said text of said media by replacing said text with same-sized words with the teachings of Bansal and Anderson, because the combination enables a prospective  purchaser to browse a book while not providing or "giving away" too much content of the book or other digital content, thereby obviating the prospective purchaser's need to actually purchase the book (Thompson: Pg. 1: 24~26).
The combination of Bansal, Anderson, and Thompson did not specifically teach said decoding based upon a second authentication associated with a second authentication input received via a second user interface, wherein said authentication input comprises said fingerprint.
Mithal taught said decoding based upon an authentication associated with an authentication input received via a user interface, wherein said authentication input comprises a fingerprint (C37: 52~C38: 1~5; Fig. 17a-17c).
’s teaching of said decoding based upon a second authentication associated with a second authentication input received via a second user interface, wherein said authentication input comprises said fingerprint with the teachings of Bansal, Anderson, and Thompson, because the combination enhances the security of the underlying content (Mithal: C38: 9~11).
The combination of Bansal, Anderson, Thompson, and Mithal did not specifically teach responsive to authenticating one or more encoding operations associated with said media via a first authentication input, comprising a fingerprint, received via a user interface.
Ellingson taught a user attribute data such as a fingerprint, captured by using a fingerprint scanning element, to encode the user attribute data into the media signal to create an encoded media signal (C3:1~5, 50~58).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made, to combine, Ellingson’s teaching of responsive to authenticating one or more encoding operations associated with said media via a first authentication input, comprising a fingerprint, received via a user interface, masking selectively encoded portions of said media with the teachings of Bansal, Anderson, Thompson, and Mithal, because the combination  provides a convenient and reliable way of encoding information about the content creator into the content (Ellingson: C2: 55~57).
The combination of Bansal, Anderson, Petrie, Thompson, Mithal, and Ellingson did not specifically teach receiving, at said first client device from said second client device, a request for authorization for said second client device to decode said selectively encoded portions of said media.
Thiya taught receiving, at said first client device from said second client device, a request for authorization for said second client device to decode said selectively encoded portions of said media [¶52, user is prompted to deobfuscate the obfuscated information].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made, to combine, Thiya’s teaching of receiving, at said first client device from said second client device, a request for authorization for said second client device to decode said selectively encoded portions of said media with the teachings of Bansal, Anderson, Petrie, Thompson, Mithal, and Ellingson because the combination would provide options for users to decide whether to keep sensitive information private or shared  [Thiya: ¶74].
Regarding Claim 17,
Bansal taught wherein decoded portions of said media are capable of being rendered by a display of said second client device [¶34; Fig. 2B].
Regarding Claim 18,
The combination of Bansal, Anderson, Petrie, Thompson, Mithal, and Ellingson in view of Thiya taught wherein decoded portions of said media are capable of being rendered by a speaker of said second client device [¶74, prompt user to put on earphones]. See motivation of claim 1.
Regarding Claim 19,
The combination of Bansal, Anderson, Petrie, Thompson, Mithal, and Ellingson in view of Thiya taught wherein decoded portions of said media are capable of being rendered by a display [Bansal: ¶34; Fig. 2B] and speaker of said second client device [Thiya: ¶74, prompt user to put on earphones]. See motivation of claim 1.
Regarding Claim 20, 
Bansal taught wherein said masking comprises blurring or scrambling one or more portions of said media [¶33, masked area can be patterned or concealed].
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEE SOO KIM whose telephone number is (571)270-3229. The examiner can normally be reached on M-F 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Taylor can be reached on (571) 272-3889. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HEE SOO KIM/
Primary Examiner, Art Unit 2457